department of the treasury internal_revenue_service washington d c tan government entities division sep rollover_contributions t cp’ gr kt s legend taxpayer a decedent b ira c account d financial_institution e account f amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence from date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code perjury in support of the ruling requested the following facts and representations have been submitted under penalty of taxpayer a represents that she received a distribution from ira c totaling amount on date taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her mental condition following the sudden death of her spouse decedent b which impaired her ability to make financial decisions taxpayer a further represents that amount has not been used for any other purpose - decedent b died unexpectedly in date decedent b maintained two accounts with financial_institution e an individual_retirement_annuity ira c and a non-qualified annuity account d on date financial_institution e contacted taxpayer a as beneficiary to process a claim for ira c and account d although decedent b maintained two accounts with financial_institution e it sent taxpayer a only one claim form to fill out for both the ira annuity and the non-ira annuity the claim form and the accompanying correspondence described both accounts as policies did not distinguish between an ira and a non-ira annuity and did not include any specific indication on how to accomplish a rollover of an ira annuity the claim form also included two opportunities for taxpayer a to establish an account in her own name that would continue to be maintained by financial_institution e on her behalf taxpayer a filled out the form and chose one of the options that allowed her to establish an account in her own name account f with financial_institution e she returned the papers believing she had established a rollover ira for amount but she had actually chosen an option to receive a lump sum payment of both accounts to be deposited into account f a non-ira account with financial_institution e taxpayer a received confirmation that amount from ira c and amount from account d were transferred to account f on date taxpayera represents that she did not learn of her failure to roll over the proceeds of ira c until after the 60-day period had expired based on the facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her mental condition following the sudden death of her spouse decedent b which impaired her ability to make financial decisions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement for the distribution of amount from ira c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute a sum up to amount into an ira established in your own name provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file with this office if vou wish to inquire about this ruling please contact id number at se t ep ra t please address all correspondence to sincerely yours cc bfer-t with carlton a watkins manager employee_plans technical group ‘enclosures deleted copy of letter_ruling notice of intention to disclose notice cc
